In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Cozzens, J.), dated October 7, 1999, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent on the plaintiff to come forward with evidence in admissible form to raise an issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiff failed to do so (see, Soto v Fogg, 255 AD2d 502; Reeves v Scopaz, 227 AD2d 606; Stallone v County of Suffolk, 209 AD2d 403; Philpotts v Petrovic, 160 AD2d 856; Lebreton v New York City Tr. Auth., 267 AD2d 211, 212-213). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.